Citation Nr: 0615134	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

C. Hartley, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.   He served in Vietnam and was awarded 
various decorations, including the Bronze Star Medal with 
"V" device.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Lincoln, Nebraska 
Regional Office of the Department of Veterans Affairs (VA) 
which denied the veteran's claim seeking entitlement to 
service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during active 
service.

2.  The veteran has current bilateral hearing loss pursuant 
to 38 C.F.R. § 3.385.

3.  The medical evidence does not show an etiological 
relationship between the veteran's in-service exposure to 
acoustic trauma and his current bilateral hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in May 2003, prior to the 
initial decision on the claim in June 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its May 2003 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of service connection for bilateral hearing loss.  
This letter, along with its enclosure entitled "What 
evidence must show" as well as the RO's statement of the 
case (SOC) dated December 2003, informed the veteran that 
evidence towards substantiating his claim should include: (1) 
evidence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.

These letters described the information and evidence that the 
VA would seek to provide including relevant records held by 
any federal agency.  Such records include medical records 
from the military, VA hospitals, or the Social Security 
Administration, and private treatment records if the veteran 
completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letters 
instructed the veteran to submit any private medical records 
that would support his claim and a completed release form to 
allow the RO to obtain private medical records.

Finally, although the VCAA notice letter did not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
the VA any evidence pertaining to his claim.  In this regard, 
the RO has informed the veteran in the rating decision and 
SOC of the reasons for the denial of his claim and, in so 
doing, informed him of the evidence that was needed to 
substantiate his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  
The veteran provided additional testimony at a hearing before 
the RO.  The VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a Supplemental Statement of the 
case (SSOC) which informed them of the laws and regulations 
relevant to the veteran's claim.  Additionally, to help 
determine the nature and etiology of the veteran's hearing 
loss, the VA afforded the veteran an audiological exam in 
June 2003 in accordance with 38 C.F.R. § 3.159(c)(4).  In May 
2004, another examiner commented on the etiology of the 
veteran's hearing loss, following a claims file review.  For 
these reasons, the Board concludes that the VA has fulfilled 
the duty to assist the appellant in this case.

Background

The veteran's service medical records show that he was 
administered hearing tests at his induction and separation 
exams.  At the veteran's pre-induction examination in April 
1966, his hearing was 15/15 on whispered and spoken voice 
testing.  In addition, audiometric testing yielded the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20(35)
15(25)
15(25)
15(25)
15(20)
LEFT
15(30)
15(25)
15(25)
20(30)
20(25)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The veteran underwent a physical inspection in September 1966 
and was deemed fit for military service.

At the veteran's separation exam in July 1968, his hearing 
test results were as 

follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

25
LEFT
15
10
10

10

The veteran was afforded an audiological examination in June 
2003.  The examiner indicated that she reviewed the veteran's 
claims folder.  It was noted that the veteran reported 
exposure to noise from bulldozers, and roam plows, among 
other 
things.  Audiometric testing was conducted and the results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
50
55
LEFT
25
40
45
50
55

The veteran was diagnosed as having mild to moderately severe 
sensorineural hearing loss.  The examiner opined that given 
the normal hearing at separation, it is unlikely that this 
hearing loss was related to military service.  

At a March 2004 RO hearing, the veteran testified that he has 
had hearing problems since a mine explosion damaged a roam 
plow he was operating in Vietnam.  He also testified that he 
did not have hearing problems prior to that.  His wife also 
testified that her husband has had a hearing problem since 
his discharge from the service.

In a March 2004 statement, a friend of the veteran indicated 
that the veteran has suffered a considerable amount of 
hearing loss since returning from Vietnam.  He further 
asserted that the veteran's friends and family have had to 
deal with his hearing loss since his return from Vietnam.

In April 2004, a VA examiner indicated that she had reviewed 
the veteran's claims folder and was tasked with addressing 
the etiology of the veteran's bilateral hearing loss.  It was 
noted that the veteran had combat service and was involved in 
a mine explosion.  He had normal audiological evaluations on 
entrance and separation examinations.  He served as a farmer 
and rancher after service.  It was indicated that the veteran 
had a history of military and occupational noise exposure.  
Ultimately, the examiner opined that it was not likely that 
the veteran's hearing loss was a result of his military noise 
exposure because the audiological hearing examination 
performed upon separation from service revealed normal 
bilateral hearing.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran contends that his current hearing impairment is a 
result of a mine explosion which occurred while he was 
serving in Vietnam.  Personnel records reflect he served in 
Vietnam and was awarded the Bronze Star Medal with "V" 
device.  The veteran's receipt of the Bronze Star Medal with 
"V" device is satisfactory evidence of combat service.  It 
is acknowledged that the veteran sustained acoustic trauma as 
it is entirely consistent with the circumstances, conditions, 
or hardships of his combat service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).   

The veteran's service medical records reveal essentially 
normal hearing (for VA purposes) during active duty, to 
include on induction and separation examinations.  The fact 
that the audiometric test at the veteran's separation 
examination did not include testing at 3000 Hertz is not of 
import.  It might or might not have shown that the veteran 
met the criteria for hearing loss.  At this juncture, there 
is no way to reconstruct the record in this regard.  Further, 
there is nothing in the claims file to suggest that hearing 
loss would have been established had the veteran been tested 
at the 3000 Hertz threshold.  

The record contains no evidence that the veteran's bilateral 
hearing loss manifested to a compensable degree within one 
year of leaving service such that he would be entitled to 
service connection on a presumptive basis pursuant to 
38 C.F.R. §§ 3.307 and 3.309.  In fact, the first post-
service indication of hearing loss is decades after service 
separation. 

The veteran was afforded a VA audiological examination in 
June 2003 which established that at least one of his pure 
tone thresholds for both ears is greater than 40 decibels in 
the relevant frequencies.  The requirements of 38 C.F.R. 
§ 3.385 to establish a bilateral hearing loss disability are 
therefore satisfied.  VA regulations set forth very specific 
criteria to determine when impaired hearing constitutes a 
disability. See 38 C.F.R. § 3.385.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  Here, the veteran clearly 
has a current bilateral hearing loss disability. 

While the evidence in this case shows an injury in service 
(i.e. acoustic trauma) and the presence of a current 
disability, there is no competent medical evidence 
establishing a nexus between the current disability and 
service.  Specifically, two VA audiologists (in June 2003 and 
April 2004), having reviewed the claims file and considered 
the veteran's military occupational specialty, found no 
etiological relationship between the veteran's service and 
his current hearing impairment.  Citing the veteran's normal 
hearing at separation, both examiners concluded that it was 
not likely that the veteran's bilateral hearing loss was 
related to service.  The Board notes that the aforementioned 
opinions are highly probative given the basis for such, and 
is entirely consistent with the absence of any complaints of 
hearing loss for a long period of time after service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment, as evidence of whether an injury or 
disease incurred in service resulted in any chronic or 
persistent disability.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider such an absence of evidence when 
deciding a claim).

The veteran, his friend, and family have indicated in 
statements and hearing testimony that his current hearing 
loss is related to inservice acoustic trauma.  The record, 
however, does not show that the aforementioned individuals 
have the medical expertise to render competent statements and 
testimony as to the relationship between the veteran's 
military service and any current disability.  These opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and the claimed bilateral hearing loss 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2004).  Therefore, the Board finds that 
the medical evidence of record, which reflects that the 
veteran's current bilateral hearing loss is unrelated to 
inservice noise exposure, is more probative than the lay 
statements and testimony.

As discussed above, none of the competent medical evidence of 
record indicates that the veteran's current claimed bilateral 
hearing loss disability is related to noise exposure during 
his period of active service.  Based upon these evidentiary 
foundations, the Board concludes that the evidence is 
insufficient to link the veteran's current claimed bilateral 
hearing loss with inservice noise exposure.  Consequently, 
the veteran's claim of service connection for bilateral 
hearing loss must be denied.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


